 DOUGHERTY LUMBER CO295Dougherty Lumber Company and Michael F. Bruce.Case 8-CA-19220July 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn December 29, 1989, Administrative LawJudge William A Pope II issued the attached deci-sion The Respondent filed exceptions and a sup-porting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and bnef and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Orderas modified 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Dougherty Lumber Company, Cleve-1 The judge found that the Respondent's general manager unlawfullythreatened to discontinue offering Charging Party Michael F Bruce pro-fessional football tickets and to withhold financing of a home for Bruce'smother In agreeing with the judge that these threats violated Sec 8(a)(1)of the Act, we note that they were made by the Respondent's generalmanager in his office and in his capacity as general manager, and weremade in conjunction with an unlawful threat to cease offering Bruceovertime workWe also find that on May 23, 1986, Charging Party Bruce engaged inconcerted activity under the standard set forth in Meyers Industries, 281NLRB 882 (1986), enfd sub nom Frill v NLRB, 835 F 2d 1481 (DCCir 1987), cert denied 487 U S 1205 (1988), based particularly on theaccompaniment of Bruce by fellow employee and Union Steward Ko-tech when Bruce made the request to management for the remainder ofthe day offWe find further that Bruce's remark in the course of the latter request,to the effect that he did not intend to work that day, the next, or maybenever, was not so flagrant or egregious as to remove Bruce's requestfrom the protection of the Act Therefore, assuming arguendo that thedischarge of Bruce was based on that remark, as the Respondent as modi-fied contends, the discharge was nevertheless unlawful as that remark didnot cause Bruce to lose the protection of the Act Postal Service, 250NLRB 4 fn 1 (1980) Accordingly, we agree with the judge that the Re-spondent discharged Bruce in violation of Sec 8(a)(1) of the ActAccord Consumers Power Co, 282 NLRB 130, 132 (1986) ("The Boardhas long held that there are certain parameters within which em-ployees may act when engaged in concerted activities The protectionsSection 7 affords would be meaningless were we not to take Into accountthe realities of mdustnal life and the fact that disputes over wages, hours,and working conditions are among the disputes most likely to engenderill feelings and strong responses ") We find It unnecessary to decidewhether the discharge also violated Sec 8(a)(3) See Postal Service, supra,250 NLRB at 62 The judge provided for a broad order requiring the Respondent tocease and desist from mfnngmg "in any other manner" the rights guaran-teed employees by Sec 7 of the Act We have considered this case inlight of the standards set forth in Hickmott Foods, 242 NLRB 1357 (1979),and have decided that the broad remedial language is not required Ac-cordingly, we shall modify par 1(c) of the recommended Order to usethe narrow injunctive language, "in any like or related manner"land, Ohio, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified1 Substitute the following for paragraph 1(c)"(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act"2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT threaten employees with loss ofovertime work, privileges, or benefits for support-ing any union or engaging in other protected, con-certed activitiesWE WILL NOT lay off or terminate employees be-cause they act together for mutual aid or protec-tion or engage in other protected, concerted activi-tiesWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you m the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Michael F Bruce immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits suffered resulting from his indefinitelayoff and/or discharge, less any net interim earn-ings, plus interestWE WILL notify him that we have removed fromour files any reference to his indefinite layoffand/or discharge and that the indefinite layoffand/or discharge will not be used against him inany wayDOUGHERTY LUMBER COMPANYRichard A Mack, Esq , for the General CounselHoward F Levy, Esq , of Cleveland, Ohio, for the Re-spondentDECISIONWILLIAM A POPE II, Administrative Law Judge In acomplaint, dated July 21, 1986, the Regional Director for299 NLRB No 36 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRegion 8 of the National Labor Relations Board allegedthat the Respondent, Dougherty Lumber Company, vio-lated Section 8(a)(1) and of the Act by threatening andlaying off its employee, Michael F. Bruce, because hesupported and assisted a union. The charge was filed byMichael F. Bruce on June 6, 1986. Trial took placebefore Administrative Law Judge William A. Pope II inCleveland, Ohio, on December 13 and 14, 1988.1BackgroundDougherty Lumber Company has been engaged in theretail lumber business in Cleveland, Ohio, for manyyears. Dougherty Hanna Resources is a holding compa-ny which controls Dougherty Lumber Company and In-dustrial Wholesale Lumber Company, both of which arelocated at the same place in Cleveland, Ohio. PaulHenry, who began his employment with DoughertyLumber Company in 1961, is the general manager ofDougherty Hanna Resources, and its subsidiary compa-nies.The Charging Party, Michael F. Bruce, is PaulHenry's nephew by marriage. His mother is the sister ofPaul Henry's wife. Henry, at his wife's request, gaveBruce a job at Dougherty Lumber Company, as a tally-man in the Company's lumberyard in 1980, after Brucewas laid off from his previous job. At his wife's request,Henry also gave employment at Dougherty LumberCompany to another of his wife's nephews, David Hines.Bruce continued to work for Dougherty Lumber Com-pany until May 23, 1986, when Henry laid him off.Bruce has not been recalled by Dougherty LumberCompany. As of the time of the hearing, David Hineswas still employed by Dougherty Lumber Company.Bruce received written confirmation of his layoff in aletter from Dougherty Lumber Company, dated May 30,1986, signed by Mark Hanna, the president (and owner)of Dougherty Lumber Company, which stated, in part,that he had been "laid off effective Friday, May 23,1986, at 3:00 p.m. for an indefinite period, as a result ofyour insubordination and refusal to work on May 23,1986, and thereafter."From the early 1950s until sometime in mid-1986, theDougherty Lumber Company's yard workers were rep-resented for collective-bargaining purposes by TeamstersLocal Union 436. Charging Party Bruce was a memberof the Union. Eugene L. Kotecki was the union stewardat Dougherty Lumber Company, a position he had heldfor 20 years. The last collective-bargaining agreement be-tween Dougherty Lumber Company and TeamstersLocal Union 436 expired on April 30, 1986. Negotiationsbetween the Company and the Union failed to produce anew collective-bargaining agreement, and a strike by bar-gaining unit employees took place in July 1986.A letter to the editor, written by Charging PartyBruce, was published in the March 27, 1986 edition ofthe Akron Beacon Journal, a newspaper published inAkron, Ohio, under the caption, "Unions faced with bigchallenge," in a section of the newspaper entitled "Voiceof the people." In the letter, Bruce expressed his support1 Respondent's prehearing Motion, renewed at the start of the hearing,for Summary Judgment was denied.for unions, and urged that "[t]he people, the workingclass and the unions have to pull together [and] honorone another's picket lines and not buy products fromcompanies that are in strike negotiations." Elsewhere inthe letter, Bruce said that the union contract with hisemployer, which he did not identify, would expire onMay 1, and although the company's gross income hadrisen from $300,000 a month to over $1 million a monthin 6 years, he had not had a pay raise in 5 years.IssuesThe complaint alleges that during late March or earlyApril 1986, Respondent, acting through its general man-ager, violated Section 8(a)(1) of the Act by threateningto forbid its employee, Michael F. Bruce, to work over-time on Saturdays; by threatening to decline to finance ahome for his mother, and by threatening to refuse togive him tickets to Pittsburgh Steelers football games, ashad been customary in the past, all because MichaelBruce had engaged in protected concerted activities. Thecomplaint further alleges that on or about May 23, 1986,Respondent violated Section 8(a)(1) and (3) of the Actby indefinitely laying off and/or terminating its employ-ee, Michael F. Bruce, because he had engaged in protect-ed concerted activities, and in order to discourage em-ployees from engaging in such activities or other con-certed activities for the purpose of collective bargainingor other mutual aid or protection.Arguments of the PartiesA. General CounselGeneral Counsel contends that Michael Bruce was en-gaged in protected activity when his letter to the editorwas published, and when he disseminated copies to hisfellow employees. He was also engaged in protectedconcerted activity on May 23, 1986, when he and otheryard employees sought to set the remainder of the dayoff in honor of a supervisor killed on the job.Nothing in the letter was "scurrilous, malicious or dis-loyal to Respondent," or constituted "disparagement ofRespondent." Instead, the letter was related to an ongo-ing labor dispute, and "generally discussed the value ofacting concertedly through organized labor." Therefore,it was a protected activity under Section 7 of the Aet.In the view of the General Counsel, the evidenceshows that Paul Henry, Respondent's general manager,was incensed and enraged when he learned that Brucehad written the letter and disseminated it to other em-ployees, and Henry retaliated by threatening to denyBruce overtime work on Saturdays, to no longer providePittsburgh Steelers tickets to Bruce, and not to financeBruce's mother's home. In fact, says the General Coun-sel, Henry admitted in his testimony that he "very well"could have said he would not provide football game tick-ets to Bruce, and that he could have said that he had theauthority to not offer Bruce overtime work. That testi-mony, contends the General Counsel, "is tantamount toan admission the alleged threats Were made." Henry'sthreats demonstrated animus and were coercive. DOUGHERTY LUMBER CO297It is clear from the record, which shows that none ofthe employees went back to work after the lunchbreakon May 23, 1986, following the on-the-job death of a co-worker, that the employees were engaged in concertedaction Bruce's involvement in the concerted action isshown by the fact that he and the union steward askedmanagement if the men could go home in honor of theworker who had been killed earlier in the dayGeneral Counsel contends that Respondent seized onan intemperate remark made by Bruce to Company Offi-cial Svoboda as a pretext for discharging him The evi-dence of record is sufficient to sustain the General Coun-sel's burden of making a prima facie showing thatBruce's protected conduct was a "motivating factor" inthe employer's decision The Respondent has failed tosustain its burden of proof by demonstrating by a pre-ponderance of the evidence that it would have taken thesame action even in the absence of the protected con-duct Under Wright Line, therefore, the General Coun-sel's prima facie case stands unrefuted and a violation ofthe Act may be foundB RespondentRespondent contends that Bruce "was discharged forhis individual, insubordinate refusal to accept instructionsof his supervisor" Therefore, his discharge did not vio-late the ActFurther, the Respondent says, Bruce's refusal to workon May 23, 1986, "was action taken solely by [him] andnot with or on the authority of any other employee"The fact that other employees also wanted to take theremainder of the day off is not evidence of concerted ac-tivity Here, the General Counsel has not offered anyevidence that the other employees independently ex-pressed a desire to cease work for the remainder [of theday]," or that the Respondent was speaking for anyoneother than himself There is no evidence that Svoboda,who discharged Bruce "immediately upon his insubordi-nate statement that he would not work the remainder ofMay 23rd or ever again," was even aware of Bruce's ear-lier letter to the editor Thus, there is no evidence thatthe letter was a factor in Bruce's layoffRespondent contends that there is clear evidence thatthe statements made to Bruce by Henry upon learning ofthe letter were strictly motivated by his belief that Bruce"was abusing his familial relationship with Mr Henry,not because of the exercise of any protected activity" InRespondent's view, the evidence shows that Bruce vio-lated work rules and mistreated others on the assumptionthat his status as Henry's nephew would protect him,and that he went so far as to even ridicule his uncleHenry's discussion with Bruce in early April 1986 re-garding football game tickets and a home for Bruce'smother, related to an ongoing family dispute, and werenot Intended by Henry to interfere with Bruce's right toengage in protected activity Moreover, Henry's gift offootball game tickets to Bruce and the purchase of ahome for Bruce's mother were unrelated to the termsand conditions of Bruce's employmentFinally, Respondent requests reconsideration of the ad-ministrative law judge's refusal to allow the Respondentto call counsel for the General Counsel as a witness inthis proceeding, and reopening of the record for the pur-pose of taking the testimony of counsel for the GeneralCounsel 2 According to Respondent, 29 CFR • 102 118(1980), notwithstanding, the administrative law judgemust make an independent determination whether touphold General Counsel's refusal based on a claim ofprivilegeFINDINGS AND CONCLUSIONSTwo questions are presented concerning the publica-tion and distnbution of Charging Party Bruce's letter tothe Akron Beacon Journal The first is whether Bruce en-gaged in concerted protected activity by submitting theletter to the newspaper and, after the newspaper hadpublished the letter, by distributing copies of it to em-ployees of the Respondent If it was protected concertedactivity, the second question is whether Respondent,through its general manager, violated Section 8(a)(1) ofthe Act by threatening Bruce, because of his protectedconcerted activities concerning the letterAIt is well settled that "an employee may properlyengage in communication with a third party in an effortto obtain the third party's assistance where the communi-cation [is] related to a legitimate, ongoing labor disputebetween the employees and their employer,3 and wherethe communication [does] not constitute a disparagementor vilification of the employer's product or its reputa-tion" Allied Aviation Service Go, 248 NLRB 229, 230(1980) 4 In the same case, the Board said that if the com-2 Respondent requested that he be permitted to examine Richard AMack, counsel for the General Counsel, concerning statements made tohim by Charging Party Bruce about his efforts to get Eugene Koteclu totestify as a witness in this matter Respondent's counsel indicated that hispurpose in calling Mack was to determine whether there was impeachingmaterial contained in any statements made by Bruce concerning the al-leged bnbery attempt, and to obtain from Mack the General Counsel sreason for delaying the hearing in this case ongmally set in June 1988Apparently, Respondent's preheanng request to the General Counsel forpermission for Mack to testify was denied The Respondent's request atthe hearing for permission to call Mack as a witness was denied, pursuantto Sec 102 118 of the Board's Rules, and because Respondent had shownno overriding reason for an exception to the rule (R Exhs 114-128)Upon reconsideration, I find that the ruling denying Respondent permis-sion to call counsel for the General Counsel as a witness in this case wasappropriate, for the reasons stated during the hearingWhile the Supreme Court in East= Inc v NLRB, 437 U S 556,566-567 (1978), said that "at some point the relationship becomes so at-tenuated that an activity cannot fairly be deemed to come within the'mutual aid or protection' clause," in that case the Court upheld theBoard's finding that the protection of Sec 7 (of the National Labor Rela-tions Act) extended to a newsletter urging employees to write to theirlegislators opposing a change in the Texas constitution incorporating a"right-to-work" statute, and criticizing a presidential veto of an Increasein the minimum wage and urging employees to register to vote to "defeatour enemies and elect our fnends "4 In Roure Bertrand Dupont, 271 NLRB 443 (1984), the Board foundthat an employee "was engaged in protected concerted activities withinthe meaning of the National Labor relations Act when he spoke to [a]newspaper reporter" about employee problems and the employees' rea-sons for striking their employer The employee's conversation with thereporter led to a published newspaper article 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmunication is related to an ongoing dispute, it does notmatter whether the communication was sent early in thedispute, or at a later date after all internal avenues hadbeen exhausted.5 The Board also said that "absent a ma-licious motive, [an employee's right to appeal to thepublic is not dependent on the sensitivity of Respondentto his choice of forum."The letter from Charging Party Bruce to the AkronBeacon Journal, published on March 27, 1986, was plain-ly related to an ongoing dispute between Respondentand its employees represented by Teamsters Local Union436 over the renewal of the collective-bargaining con-tract between the company and the union, which wasdue to expire on April 30, 1986. The letter was a call forpublic support of unions and employees engaged in con-tract negotiations, and, Bruce put his appeal in contextby stating that the union contract with his employer,which he did not name, was due to expire soon, and byattempting to justify a raise in pay. The letter being atleast related to an incipient dispute between Respondentand its employees, it was a protected activity regardlessof whether or not the negotiations had yet broken down,or a strike was being considered at that point by the em-ployees.The contents of Bruce's letter did not disparage Re-spondent's management, products, or reputation, indeed,neither Respondent's name nor the name of any memberof its management was mentioned in the letter, nor wasthere any reference to the nature of its business or itsproducts. Neither was it disparaging of the Respondentfor Bruce to urge union members not to cross one an-other's picket lines or buy products from companies instrike negotiations.Accordingly, I find that Charging Party Bruce's letterto the Akron Beacon Journal, which published it, was aprotected concerted activity. The sending of the letter tothe newspaper being protected, it follows that Bruce'sdistribution to fellow employees (or anyone else) ofcopies of the letter as published by the newspaper wasalso a protected activity.B.Over a period of years, starting before he became anemployee of Dougherty Lumber Company, ChargingParty Bruce regularly attended Pittsburgh Steelers pro-fessional football games as the guest of his uncle, PaulHenry, using tickets which apparently were made avail-able to Henry by Dougherty Lumber Company. WhenHenry had extra tickets, he and his wife regularly of-fered tickets to Bruce and, apparently, at times to friendsof Bruce. No other employees of Dougherty LumberCompany regularly attended Pittsburgh Steelers footballgames with Henry, although from time to time, on an ir-regular basis, the company offered tickets to other em-ployees.In early 1986, Henry accommodated his wife's requestby purchasing a house located in Stow, Ohio, for thepurpose of renting it to Mrs. Henry's sister, who isCharging Party Bruce's mother. The property was pur-5 Allied Aviation Service Co., supra, 248 NLRB at 231.6 Id.chased by Paul Henry, and his wife, Pauline Henry,using funds obtained through a mortgage loan, datedMay 12, 1986, in the amount of $64,800. Henry made adownpayment of $20,000, and had improvements valuedat $15,000 made to the house. Henry and his wife rentedthe house to Mrs. Henry's sister for $600 per month,which is less than the monthly mortgage payment.During his testimony in this case, Henry stated that heand his wife had separated since buying the house, butthat as far he knew, his wife's sister still occupied thehouse.7 There was no evidence offered to rebut Henry'stestimony.There is no dispute that after the Akron Beacon Journalpublished the letter written by Bruce, he had a discussionwith Henry about it in Henry's office at DoughertyLumber Company. Henry conceded in his testimony thatthe subjects of football tickets and financing of a housefor Bruce's mother could have come up during the dis-cussion. He stated that he could have said that it was notnecessary for the company to offer overtime to Bruce.Michael Bruce testified that he was called to PaulHenry's office in April 1986, and while there was askedby Henry for a copy of the newspaper article he hadwritten. He gave Henry a copy, and Henry read it. Ac-cording to Bruce, after Henry had read the article, hesaid, "You know, I was thinking about financing yourmother's house, but after reading this, I don't know."Bruce said that he asked Henry what that had to do withhim, and Henry replied, "It doesn't have nothing to dowith you. You always think of yourself, you and yourwife both." Bruce testified that Henry also told him thatthere would be no more Pittsburgh Steelers footballgames tickets, and, "no more Saturdays." Bruce said thathe had been going to Pittsburgh Steelers home games for12 years, and considered the tickets to be gifts, "not apart of my job."Henry admitted that when he learned of the newspa-per article written by Bruce from another company em-ployee, he summoned Bruce to his office at DoughertyLumber Company, and read the article, a copy of whichhe requested and obtained from Bruce, in Bruce's pres-ence. Henry said that he "could well have told Bruce"on that occasion that he was not going to give him Pitts-burgh Steelers tickets anymore. Asked why he said thatafter reading the article, Henry said, "because he hadabused my family privileges and my relationship as beinghis uncle." Henry said further that he thought that Brucewas trying to make him look foolish.Henry also agreed that the subject of the financing ofa home for Bruce's mother could have come up. But, hesaid, he had already purchased the home and signed themortgage,5 and he denied he suggested to Bruce that he7 Paul Henry testified at the hearing that he and his wife had separatedand were in the process of getting a divorce. He stated that they wereliving apart in May 1986. According to Henry he had lived in Cleveland,Ohio, since 1976, but his wife had refused to move to Cleveland, andcontinued to live in Pittsburgh, Pennsylvania.The date the mortgage document was signed was May 12, 1986.Bruce's letter to the editor was published on March 27, 1986. Bruce testi-fied that he was called into his uncle's office in early April. I creditBruce's testimony on this point, and I find that Henry had not completedpurchase of the house for Bruce's mother when he spoke to Bruce aboutthe newspaper article. DOUGHERTY LUMBER CO299-Ishould not have done it According to Henry, he said,"You know, I don't know how much more you feel Ishould do for your family"Henry agreed that he could have said to Bruce on thatoccasion that he had the authority not to offer overtimeto Bruce Henry also agreed that the reason he couldhave made that statement was because he was displeasedabout the article being distributed to other company em-ployeesHaving had the opportunity to observe the demeanorof the witnesses, and considering Henry's admissions, Ifind Charging Party Bruce to be the more credible wit-ness concerning the April 1986 discussion he had withPaul Henry 9 I find that during the discussion he hadwith his wife's nephew, following publication of Bruce'sletter to the editor in the Akron Beacon Journal, Henryraised the possibility that he would not go through withthe purchase of a house for Bruce's mother, and toldBruce that there would be no further Pittsburgh Steelersfootball game tickets or overtime work on Saturdays Inthe context in which they were made, those statements,regardless of whether or not Henry followed throughwith them, were threats of retaliatory action against hisnephew, Charging Party Bruce 10The remaining question is whether or not the threatsmade by Paul Henry on that occasion were related toBruce's protected concerted activity I find that theywere The event which provoked the threats by Henrywas the newspaper publication of Bruce's prounion letterto the editor and dissemination of the published letter toother company employees It is clear that Henry consid-ered the letter to be a personal affront and disloyalty toboth him and the companyIt may well be that Henry had other reasons of a per-sonal nature which caused him to feel that his wife'snephew was ungrateful and self-centered, and had usedand betrayed him Whatever part such feelings may haveplayed in prompting Henry to threaten Bruce with retali-atory action, however, is irrelevant in determiningwhether or not he violated Section 8(a)(1) of the Act"The Board has held that9 I find there to be no merit to Respondent's contention that Bruce at-tempted to bribe Union Steward Koteclu to testify for /um Koteclu testi-fied that he had two telephone conversations with Bruce concerningwhether or not Koteclu Intended to go to the hearing in this case Ko-teclu said that he told Bruce that he did not want to go to the hearingBruce said that he could be subpoenaed, and asked Koteclu if he wouldgo if Bruce gave him $1000 But, Koteclu also said that he did not dis-cuss what testimony he might give with Bruce In the absence of any at-tempt by Bruce to Influence Koteclu's testimony, the offer of $1000, if,indeed, It was an offer, did not amount to an attempted bribery As therewas no attempted bnbery, I find that the offer of 81000 is irrelevant tothe question of Bruce's credibility1• The parties stipulated, however, that Dougherty Lumber Companydid not deny Saturday overtime work to Bruce, and that Henry pur-chased a house, to which he holds title, and rented It to Bruce's motherBased upon all of the evidence, I find that Henry did not offer PittsburghSteelers football game tickets to Bruce after that discussionIn view of my finding that Henry's motives are irrelevant, I find Itunnecessary to determine whether Henry was justified in feeling thatBruce had abused his relationship to Henry, or had mistreated others onthe assumption that his status as Henry's nephew would protect him, orhad ridiculed his unclecImterference, restraint, and coercion under Section8(a)(1) of the Act does not turn on the employer'smotive or on whether the coercion succeeded orfailed The test is whether the employer engaged inconduct which, it may reasonably be said, tends tointerfere with the free exercise of employee rightsunder the Act American Frerghtways Cc, 124NLRB 146, 147 (1959)Here, the interference with Bruce's Section 7 rightscould hardly be more plain The incident which prompt-ed the threats by Henry was the publication and dissemi-nation of Bruce's prounion letter, a protected concertedactivity, at a time when Dougherty Lumber Company,which employed both Bruce and Henry, was engaged innegotiations with the Union representing Bruce andother employees over the terms of a new collective-bar-gaining agreement Henry made the threats of retaliatoryaction, in his office, where he was acting in his capacityas general manager of Dougherty Lumber Company, andthe threats involved not only personal action by Henry,but action by Dougherty Lumber Company, as well, inthe form of a threat to deny Bruce overtime work onSaturdays 12Accordingly, I find that Respondent violated Section8(a)(1) of the Act by the threats of retaliatory actionmade in or about April 1986 by its general manager, PaulHenry, against its employee, Charging Party Michael FBruce, because of publication on March 27, 1986, by theAkron Beacon Journal newspaper, of a letter to the editorwritten by the Charging PartyIIThe remaining issue is whether the Respondent violat-ed Section 8(a)(1) and (3) of the Act by indefinitelylaying off and/or terminating its employee, ChargingParty Michael F Bruce, on or about May 23, 1986 Ifind that it didAOn the morning of May 23, 1986, Stanley Grabowski,Respondent's lumberyard foreman, died at a hospital as aresult of accidental injunes sustained earlier in the morn-ing while at work Although the Company's other em-ployees were aware soon after the accident occurred thatGrabowski had been seriously injured, they did not learnthat he had died until about lunchtime After learning ofGrabowslu's death, a number of Respondent's lumber-yard employees, including Charging Party Bruce,wanted to go home, apparently out of respect for Gra-bowski It is amply established through the testimony ofwitnesses for both the General Counsel and the Re-spondent that the yard employees discussed their desireto go home among themselves, and with Union StewardEugene L Kotecki Kotecki told the employees thatthere was no union contract, and advised them to waitis Considenng the setting in which Henry made the threats to Bruce,It would be no defense to a violation of Sec 8(a)(1) even if the threatsdid not have a direct bearing on Bruce's employment It is sufficient thatHenry threatened to penalize Bruce in some fashion because of his pro-tected concerted activities 303DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDuntil Paul Henry returned, expressing fear that their ac-tions might be considered a walkout.The lumberyard employees, as a group, did not returnto work after their lunch period ended at 12:30 p.m., butinstead, gathered around the Company's offices, wheremost, if not all, of them remained until General ManagerHenry returned about 2 p.m. and told them to go back towork.After the lunch period had ended, Charging PartyBruce and Union Steward Kotecki entered the companyoffices and spoke to Richard "Rocky" Svoboda, a sales-man and longtime employee of the Company, who, inthe past had acted as yard superintendent or yard fore-man in the absence of Stanley Grabowski and, on thatday, had been called in to take over Grabowski's dutiesafter Grabowski had been injured. Kotecki, testifying asa witness for Respondent, admitted that the purpose ofmeeting with Svoboda was to request permission for theemployees to leave." Charging Party Bruce asked Svo-boda if the mill would be closed for the afternoon. Svo-boda refused to give permission for the employees to gohome.Based on the evidence of record, I find that Bruce andKotecld were engaged in protected concerted activityunder the Section 7 of the Act when Bruce, accompa-nied by Kotecki, acting in his capacity as union steward,asked Svoboda for permission to stop working for therest of the day because of Grabowski's death. Section 7of the Act protects concerted activities for the purposeof either collective bargaining or "other mutual aid andprotection." An activity is protected by Section 7 whenit arises out of the employment relationship and is ofcommon interest to other employees. Here, ChargingParty Bruce was acting in the interest of most, if not all,of his fellow employees, concerning a matter which theemployees had discussed and agreed upon, that beingtheir desire to stop work for the rest of the day becauseof the death of Stanley Grabowski. The concerted natureof the request made by Bruce to Svoboda is furthershown by the fact that he was accompanied by the unionsteward, who, despite professed personal reservations,joined Bruce in making the request, and associated him-self with it. In the context in which it was made, the re-quest for the rest of the day off delivered by Bruce toSvoboda was clearly protected concerted activity."13 Kotecki testified that he was against asking Svoboda for permissionto leave, and denied that he asked Bruce to accompany him, as Brucetestified. But, any reservations he may have had notwithstanding, Koteckidid not return to work after the lunchbreak, he did accompany Bruce tosee Svoboda for the purpose of requesting the rest of ale day off, and hedid not return to work after seeing Svoboda until General ManagerHenry returned and told the employees to go back to work. On the basisof these facts, I find that by his conduct and participation in the actionsof the other employees in not returning to work after their lunch periodhad ended, Kotecki joined Bruce in asking Svobada for the rest of theday off.14 A contrary result is not required under either Meyers Industries, 268NLRB 493 (1984), or Tobias Kotiin Co., 271 NLRB 1200 (1984), cited bythe Respondent. In the instant case, the evidence shows that Bruce's co-workers had, after discussion among themselves, agreed that they wantedthe rest of the day off. It is inferable from the circumstances that theyknew that Bruce and Kotecki were going to make a request to manage-ment that the employees be given the rest of the day off, authorized theaction, either explicitly or implicitly. In any event, Kotecki, the unionsteward, acting on behalf of the employees represented by the union,B.There was considerable variance in the testimony ofBruce, Kotecki, and, Svoboda concerning what was saidand by whom when Bruce and Kotecki met with Svo-boda. By all accounts, however, the meeting was con-frontational.According to Bruce, when he asked Svoboda if theemployees could go home, Svoboda responded by askingif the employees wanted to work overtime on Saturday,the next day. Interpreting Svoboda's attitude to be oneof "business as usual," Bruce replied, "No, I don't wantto work overtime tomorrow. I don't want to work for along time." After saying that, Bruce testified, he apolo-gized to Svoboda, and walked out.Svoboda testified that Bruce and Kotecki came unin-vited to his office, and someone, he did not know if itwas Bruce, asked if the men could go home. Accordingto Svoboda, he replied that they would have to wait forPaul Henry to return. Svoboda said that when he triedto give work orders to Bruce, Bruce said, "I don't haveto work today. I don't have to work tomorrow, and Idon't ever have to do it." Svoboda said that he respond-ed by saying to Bruce, "Well, if that's the case, well,then we don't need you anymore. You can leave anddon't come back." Svoboda denied that he said anythingabout overtime work the next day to Bruce and Kotecki.He also testified that he did not remember telling the em-ployees that they could clock out, nor did he recall re-ceiving an apology from Bruce.Kotecki recalled in his testimony that Bruce said toSvoboda, "What are we hanging around here for? Weshould go home." And, Bruce told Svoboda that "hedidn't care if he comes [sic] back today, tomorrow, Orever." Svoboda's response was, "You don't want towork, get out of here." Kotecld said he did not remem-ber Bruce apologizing to Svoboda.Taking into account the entire record, and afterweighing the credibility of the witnesses, I find thatBruce did make a remark to Svoboda to the effect thathe did not intend to work that day, or the next, andmaybe never." The statement that he did not intend toreturn to work was couched in terms of his own action,and made no reference to similar action by the other em-ployees. A work stoppage was not a matter which Brucehad discussed with his fellow employees, nor is there anyevidence that the other employees had agreed upon awork stoppage. Under these circumstances, it is clearthat Bruce's remark to Svoboda was not concerted activ-ity. Thus, it is not protected by Section 7 of the Act."joined Bruce in making the request. Clearly, Bruce was not acting aloneand for his own benefit. To the contrary, he was acting with and on theauthority of other employees.15 I also find that Svoboda, for whatever reasons, handled the situationwith considerable insensitivity. Had he taken a few moments to explainwhy he would not, or could not, give the employees, the rest of the day,all that followed might well have been avoided.16 But, while the remark may have been intemperate, it was not abu-sive or disruptive. There is no evidence that any of the other employees,with the exception of union Steward Kotecki, heard the remark, and, inany event, it did not precipitate a work stoppage. Although none of theyard employees returned to work until later, they were not directed toreturn to work until Henry returned, and when he ordered them to goback to work, all of them complied, including Bruce. DOUGHERTY LUMBER CO301After meeting with Bruce and Kotecki, Svoboda lefthis office and distributed work orders to the lumberyardemployees At that time, according to the testimony ofVal Giblock, an employee called as a witness by Re-spondent, whose testimony on this point I find to becredible, Svoboda asked the men if they wanted to workovertime the next day, Saturday, and told them to waitfor Henry's return before clocking out He did not directthe employees to go back to work The yard employeesaccepted the work orders from Svoboda, but did not goback to work Subsequently, about 1 p m, Michael Hel-frig, another company salesman, who had talked to PaulHenry about the situation, told the employees to wait forHenry, who, he said, wanted to talk to them 17 He didnot direct the employees to return to work, and it is un-disputed that they did not return to work at that timeAfter Svoboda met with the employees, Bruce andtwo other employees, David Hines," and Jerry Masa-deg, clocked out 19 Masadeg left work, but Bruce andHines remained Charging Party Bruce testified that Ma-sadeg said he was sick 20 There is nothing in the record,however, indicating that he was given permission toleave work by anyone in authority at DoughertyLumber Company At the hearing, General ManagerHenry testified that he was aware that Masadeg hadgone home, but he did not know whyIt is undisputed that after returning to DoughertyLumber Company at between 1 30 and 1 45 p m, PaulHenry spoke to the yard workers, who had still not re-turned to work While there is disagreement among thewitnesses at the hearing concerning all that Henry said,it is undisputed that he told the employees to go back towork There is no evidence that any of the employees,with the exception of Masadeg, who had gone home,failed to return to work when instructed to do so byGeneral Manager HenryAccording to Bruce, Henry seemed irritated when hecame out I-le asked whose idea it was, and why the menwere not working Bruce testified that Henry told theemployees that Stanley (Grabowski) would want them towork, and that the employees could clock out if theywanted to, but he, Henry, would consider it a walkoutBruce said that he and everyone else went back to work,although he did not clock back in, because Henry wasangry, and he did not want Henry to find out that hehad clocked outVal Giblock, Respondent's witness, agreed that Henryappeared to be angry when he came out He said thatBruce was sitting with the men when Henry came out'7 Helfng had gone to Grabowski's home, where Henry was waitingfor Grabol,vskes widow to return, and told Henry that the employeeswanted to go home According to Henry, he told Helfng to return to theplant, and tell the employees that he wanted them to go to work12 Charging Party Bruce's cousin'2 Bruce's timecard shows that he clocked out at 12 56 pm Masadeg'stimecard shows that he clocked out at 12 50 p m Hines' timecard showsthat he clocked out at 12 55 p m, but that entry on his timecard appearsto have been scratched out2° Union Steward Kotecki also said in his testimony that Masadeg wassickHe said he did not know exactly what Bruce did afterHenry came outEugene Kotecki, also testifying as a witness for theRespondent, stated that when Henry came back, he toldthe men to go back to work, and said that "Stanleywould like it that way" He said that Henry did not askwhose idea it wasPaul Henry testified that he told the employees toreturn to work, and that he also told them "it was sort ofcompany policy not to shut the plant down on occasionslike this" According to Henry, Bruce responded bysaying that "he wasn't going to work there today Hewasn't going to work there no more, and he may neverwork there again" Henry testified he walked back intohis office because he did not want another confrontationright after Grabowski's deathSoon after telling the employees to go back to work,Henry sent for Bruce and Kotecki, and terminatedBruce's employmentAccording to Bruce, Paul Henry told him that he wasfired, and to get his things and get out Bruce said thatHenry refused to tell him why he was being fired, but, inan apparent change of mind, said that Bruce was laid offBruce testified that Henry said the Company would notcontest his entitlement to unemployment compensation,and that he would be paid any money the Companyowed himKotecki testified that Henry told him to get Bruce,and that he found Bruce doing cleaning work andbrought him to Henry's office He said that Henry talkedto Bruce about the incident, and mentioned that Brucehad given Svoboda a hard time and had clocked outThen Henry laid off BrucePaul Henry testified that after telling the employees toreturn to work, he learned from Helfng and Svobodaabout the remark that Bruce had made to Svoboda, andthat Svoboda had fired Bruce 21 Henry said he told Svo-boda that he was the shipping superintendent, and that ifhe fired Bruce, the decision would stand Henry sent forBruce and Koteclu, but, he said, he talked to Bruce,alone According to Henry, he was mad enough at Bruceto fire him, but, on reflection, decided to lay him off sothat he could draw unemploymentHenry said that he first heard Bruce say he would notreturn to work when he met with the employees outsideand told them to return to work He later heard fromSvoboda that Bruce had made the same remark to himHenry denied that the first time he heard the remark at-tributed to Bruce, to the effect that he would not workthat day and might not work later, was from SvobodaHenry said he thought that his affidavit said that he firstheard Bruce make the remark outside, then learned hehad earlier said the same thing to Svoboda According toHenry, his statement in his affidavit about having heardof the remark from Svoboda referred to his conversationwith Svoboda after he returned from talking to the em-2' Svoboda, by way of contrast, testified that he was sure that he toldHenry that he had fired Bruce, or told him to go home, but that he didnot tell Henry his reasoning at that time, or what had happened Svobo-da's explanation for the cryptic explanation which he gave to Henry wasthat he was busy at the time 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployees. Henry acknowledged that he could have said inhis affidavit that all of the employees had clocked out,but, he explained, he had not actually looked at the time-cards. He said that he assumed that all of the employeeshad clocked out when Bruce told him, "I'm not workinghere tomorrow and I may never work here again."Henry testified that he put Bruce on permanent layoff,"because we had a lot of problems with him."22 Hewent on to say that he felt that he should back up Svo-boda, or not ask him to do the job. According to Henry,he had no personal reasons for laying off Bruce. He saidthat this incident was Bruce's third disciplinary incident,and it was the Company's policy to discharge employeesafter three disciplinary incidents.Charging Party Bruce does not deny that after hespoke to Svoboda, he clocked out. From the evidence ofrecord it is clear that at about the same time as Bruceclocked out, two other employees, Jerry Masadeg andDavid Hines, also clocked out. Masadeg left for the day,but Bruce and Hines remained at the Dougherty LumberCompany with the rest of the yard employees. Theclock-out entry on Hines' timecard was scratched out.The entry on Bruce's card was not. I further find thatwhatever Masadeg's reason for leaving work may havebeen, it was not known to Paul Henry at the time he per-manently laid off Charging Party Bruce. There is no evi-dence that any of the yard employees returned to workuntil approximately 2 p.m., after being told to do so byGeneral Manager Henry.I do. not credit Paul Henry's testimony that Bruce toldhim that he would not return to work. It appears thatHenry's testimony to that effect is in conflict with hissworn statement. That aside, neither of Respondent's wit-nesses, Eugene Kotecki and Val Giblock, whose testimo-ny I do find to be credible, supported Henry's versionthat Bruce said, under circumstances from which it mustbe presumed that Henry meant that the other employeeswere present, that he would not return to work. Basedon the entire record, I find that Bruce did not tell Henrythat he would not return to work, and that Henry's testi-mony that he did is not true.Whatever Bruce may have said to Svoboda, or Henry,about not returning, to work, I find that the evidenceclearly shows that when Henry ordered the employeesto return to work, all of those present, including Bruce,complied. Union Steward Kotecki testified that Brucewas sweeping the floor, which was his assigned duty,when he found Bruce after Henry told him to bringBruce to Henry's office. There is no evidence to refute•or contradict Kotecki's testimony.Clearly, an employer cannot be guilty of discriminator-ily discharging an employee unless it actually or con-structively discharged the employee. 'Here, the Respond-22 Respondent offered testimony at trial regarding several disciplinaryactions taken by the company against Bruce. The Respondent also com-pared Bruce's disciplinary record to that of other former employees whohad been discharged for disciplinary reasons. From this evidence, Re-spondent argues that Bruce had been a troublesome employee, who tookadvantage of his relationship to Paul Henry, and that the punishment im-posed upon him for refusing to work and insubordination was not dispar-ate to how other employees involved in disciplinary infractions had beentreated in the past.ent's action is variously characterized as a permanentlayoff, or indefinite layoff of its employee, ChargingParty Bruce: Whatever Respondent's representativesmay have termed the action at the time, it amounted tonothing less than discharging Bruce. General ManagerHenry stated that at first he intended to fire Bruce, buton reflection, he decided to put him on permanent layoffso that Bruce could draw unemployment compensation.It is quite clear from Henry's testimony that he terminat-ed Bruce's employment with every intention that the ter-mination be a permanent one. His action was affirmed byRespondent's owner, Mark Hanna, who called the actionan indefinite layoff. It is equally clear under the circum-stance, that Hanna had no intention of recalling Bruce.An indefinite or permanent layoff, under these circum-stances, is merely a euphemism for discharge.The essential elements of a discharge in violation ofSection 8(a)(3) are "a knowledge on the part of the em-ployer that the employee is engaged in union [or otherprotected concerted] activity and the actual discharge ofthe employee because of this activity." Wheeling-Pitts-burgh Steel Corp. v. NLRB, 618 F.2d 1009 (3d Cir. 1980).In Wright Line, 251 NLRB '1083 (1980), modified 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),the Board established the procedure to be used in deter-mining employer motivation in cases alleging violation ofSection 8(a)(3) or Section 8(a)(1), where an employer hasboth permissible and impermissible reasons under the Actfor its action. Referring to its decision in Wright Line, theBoard, in Roure Bertrand Dupont, 271 NLRB 443 (1984),said:We held that first the General Counsel had to"make a prima facie showing sufficient to supportthe inference that protected conduct was a 'motivat-ing factor' in the employer's decision. Once this isestablished the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected con-duct." Wright Line, 251 NLRB at 1089 (footnoteomitted). We have held that the burden shifted toan employer under Wright Line is one of persuasion,an affirmative defense in which the employer mustdemonstrate by a preponderance of the evidencethat the same action would have taken place evenin the absence of the protected conduct. If an em-ployer fails to satisfy its burden of persuasion, • theGeneral Counsel's case stands unrefuted and a viola-tion of the Act may be found.Citing NLRB v. Transportation Management Corp., 462U.S. 393 (1983), the Board, in Roure Bertrand Dupont,went on to state:Thus it is now clear that in rebutting the GeneralCounsel's prima facie case†that the protected con-duct was a "motivational factor" in the employer'sdecision†an employer cannot simply present a le-gitimate reason for its action but must persuade by apreponderance of the evidence that the same actionwould have taken place even in the absence of theprotected conduct. DOUGHERTY LUMBER CO303The initial question in this case, therefore, is whetherthe General Counsel has made a pnma facie showing suf-ficient to support the inference that protected conductwas a motivating factor in the employer's decision to dis-charge Charging Party Bruce I find that the GeneralCounsel has met that burdenThe earlier incident in late March or early April in-volving publication of Bruce's proumon letter to theeditor of the Akron Beacon Journal, considered in thecontext of a labor dispute between the company and itsemployees who were members of Teamsters LocalUnion 436, clearly demonstrates Henry's union animus,and his personal hostility towards Bruce because he pub-licly supported unions Henry admitted that because ofthe letter he felt that his nephew was ungrateful and dis-loyal, and had embarrassed him, personallyWhen Bruce, less than 2 months later, once again en-gaged in concerted activity, which was at least tangen-tially related to the union with which DoughertyLumber Company had a dispute, Henry terminated hisemployment At the time Bruce made the request for therest of the day off to Svoboda, he was accompanied bythe union steward, and, Henry knew before returning tothe Respondent's lumberyard employees, who weremembers of Teamsters Local Union 436, wanted the restof the day off Henry was angered by the situation, andimmediately after telling the union employees to returnto work, he called Bruce in and terminated his employ-mentFrom this, it is readily inferable that in terminatingBruce's employment, Henry was motivated by his dis-pleasure over Bruce's established prounion stand and hisprotected concerted activity that day On both occasionsin which Bruce engaged in protected concerted activity,Henry took reprisal action against him The proximity intime of Henry's reprisals against Bruce for engaging inprotected concerted activity supports an inference thaton the latter occasion, as on the first, Henry was moti-vated by union animus, and by a desire to punish Brucefor protected actions which he considered ungrateful,disloyal, and personally embarrassingFurther strengthening the General Counsel's primafacie case, the action taken by Henry against Bruce forthe latter's refusal to return to work was disparatelysevere Bruce was not the only employee who refused toreturn to work on that day, nor was he the only employ-ee to clock out None of the yard employees, includingthe union steward, returned to work when they weregiven work to do by Svoboda In fact, the employees didnot return to work until they were told to do so byHenry Yet, Henry did not take disciplinary actionagainst anyone other than Bruce, who had aggravatedhim by his proumon stance Further, two other employ-ees clocked out about the same time as Bruce, yet Henrydid not take action against either of them In the case ofJerry Masadeg, who had clocked out and left the prem-ises, Henry did not so much as inquire why he had leftLikewise, he took no action against David Hines, who,like Bruce, clocked out, but did not leave, and returnedto work when ordered to do so by Henry Bruce andHines' actions on that day were essentially identical, yetHenry terminated Bruce's employment, but did nothingto Hines The obviously disparate treatment cannot beexplained by the fact that Bruce verbally told Svobodahe would not return to work Irrespective of whetherthey verbalized their refusal to return to work, the factof the matter is that the other yard employees refused toreturn to work Their conduct, in that regard, was nodifferent than that of Bruce There being little of signifi-cance to distinguish Bruce's actions from those of his co-workers, except that he acted as spokesman for his co-workers, it may be inferred that Henry singled Bruce outfor punishment because he acted as spokesman, andHenry wanted to make an example out of himSince Bruce's actions in requesting Svoboda to givethe employees the day off were protected," I find thatthe General Counsel has presented a prima facie case tosupport the allegation that Bruce's discharge on May 23,1986, violated Section 8(a)(1) and (3) of the ActThe Respondent, for its part, has failed to demonstratethat it would have taken the same action against Bruce inthe absence of his protected conduct Henry's claim thathe had no personal reason for letting Bruce go, and thathe terminated Bruce's employment only because this wasBruce's third problem and it was the Company's policyto let employees go after their third problem, is not sub-stantiated by the recordA careful review of the record clearly shows thatHenry harbored considerable resentment towards BruceWhile much of that resentment may have resulted fromthe breakup of Henry's mamage, and his feeling thatBruce had taken advantage of his relationship toHenry, 2 4 It is clear that at least part of the reason forHenry's resentment was Bruce's proumon views and hisprotected activitiesRespondent has failed to present any evidence thatBruce's unprotected remark weighed more heavily inHenry's mind in making his decision to terminate Bruce'semployment than Bruce's protected activity in acting asspokesman to his coworkers There is credible evidencethat Henry was angry when he addressed the employeesand told them to go back to work The circumstancesstrongly suggest that what angered Henry on that occa-sion was the fact that the yard employees had not re-turned to work and were asking for the day off Bruce,to his misfortune, stood out as the spokesman for the em-ployees on that day, and Henry took out his angeragainst Bruce That is plainly shown by the fact thatHenry took no action at all against the rest of the em-ployees who had not returned to work after the lunch-break, nor did he take any action against the other twoemployees who had clocked-out, for no different reasonthan Bruce, insofar as Henry knew Clearly, under theconditions which prevailed at that time, Bruce would not23 Bruce's remark to the effect that he did not have to work that day,the next day, or ever, while not protected, was not so provocative or of-fensive as to serve as a reason for denying him the protection of Section7 of the Act for his protected activity24 The question of whether or not Henry may have been justified infeeling that Bruce, and his relatives, including Henry's wife, had takenadvantage of him is Irrelevant Rather, assuming that Henry did havepersonal reasons for terminating Bruce's employment, the relevant ques-tion is simply whether or not he would have taken the same action evenin the absence of Bruce's protected conduct 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhave been effectively discharged by Henry except for hisprotected actions.Henry's contention that he had no choice but to termi-nate Bruce's employment, because it was companypolicy to let employees go after three disciplinary prob-lems, is not supported by the record. Respondent offeredno evidence to corroborate Henry's claim that the Com-pany had such a policy. There was, for example, no evi-dence that the Company had stated the policy in an em-ployee handbook, or had made the employees aware ofthe policy in any other fashion. So far as can be ascer-tained from this record, if the Company had such apolicy at all, it was one of convenience, which it usedselectively when it suited its purposes.That Henry, acting for the Respondent, may have hadmore than one reason for terminating Bruce's employ-ment is not sufficient to rebut the General Counsel'sprima facie case. There is no evidence that Henry gavegreater weight to any of his other reasons for terminat-ing Bruce's employment than to Bruce's protected con-duct, which angered Henry. In the absence of showingthat Henry gave greater weight to some other reason forterminating Bruce's employment than his protected con-duct, Respondent has failed to show by a preponderanceof the evidence that the same action would have takenplace even if the absence of the protected conduct.Roure Bertrand Dupont, supra, 271 NLRB at 444.Since Respondent has failed to demonstrate by a pre-ponderance of the evidence that it would have taken thesame action even in the absence of Bruce's protectedconduct, I find that the Respondent has failed to satisfyits burden under Wright Line, and, therefore, its termina-tion of Bruce's employment violated Section 8(a)(1) and(3) of the Act.CONCLUSIONS OF LAW1.Respondent, Dougherty Lumber Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.By threatening the Charging Party, Michael F.Bruce, in or about April 1986, because he had engaged inprotected concerted activity, Respondent interfered with,restrained, and coerced him in the exercise of rightsguaranteed him by Section 7 of the Act and thereby en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.3.By discharging Michael F. Bruce on or about May23, 1986, because he had engaged in protected concertedactivity, Respondent interfered with, restrained, and co-erced him in the exercise of rights guaranteed him bySection 7 of the Act and thereby engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent, DoughertyLumber Company, has engaged in certain unfair laborpractices, I find that the Respondent must be ordered tocease and desist and to take certain affirmative action toeffectuate the policies of the Act.Respondent, having engaged in certain unfair laborpractices in violation of Section 8(a)(1) and (3) of theAct, shall be ordered to cease and desist from engagingin these unfair labor practices.Respondent, having violated Section 8(a)(1) and (3) ofthe Act by indefinitely laying off and/or discharging itsemployee, Michael F. Bruce, on or about May 23, 1986,because he engaged in protected concerted activity, shalloffer Michael F. Bruce immediate and full reinstatementto his former job, and if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or any other rights and privileges previouslyenjoyed, and shall make him whole for any loss of earn-ings or other benefits which he may have suffered as aresult of his unlawful indefinite layoff and/or discharge,less any net interim earnings, as prescribed in F. W.Woolworth Co., 90 NLRB 289 (1950), plus interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987).25Respondent shall remove from its records any refer-ence to the unlawful indefmite layoff and/or discharge,and shall provide written notice of such removal to Mi-chael F. Bruce, and inform Michael F. Bruce that theunlawful conduct will not be used as a basis for futurepersonnel actions concerning him. See Sterling Sugars,261 NLRB 472 (1982).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Dougherty Lumber Company,Cleveland, Ohio, its officers, agents, representatives, suc-cessors, and assigns, shall1. Cease and desist from(a)Threatening employees with loss of overtime work,privileges, or benefits for supporting any union or engag-ing in other protected concerted activities.(b)Laying off or terminating employees because theyact together for mutual aid or protection or engage inother protected concerted activities.(c)In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Michael F. Bruce immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej:-25 In accordance with the Board's decision in New Horizons for the Re-tarded, supra, interest on and after January 1, 1987, shall be computed atthe "short-term Federal rate" for the underpayment of taxes as set out inthe 1986 amendments to 26 U.S.C. • 622. Interest accrued before January1, 1987, shall be computed in accordance with Florida Steel Corp., 231NLRB 651 (1977).26 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. ' DOUGHERTY LUMBER CO305udice to his seniority or any other rights or pnvilegespreviously enjoyed, and make him whole for any loss ofearnings and other benefits suffered as a risult of the dis-cnmmation against him, in the manner set forth in theremedy section of the decision(b)Remove from its files any reference to the unlawfulindefinite layoff and/or discharge and notify the employ-ee in wntmg that this has been done and that the indefi-nite layoff and/or discharge will not be used against himin any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its facility in 'Cleveland, Ohio, copies of theattached notice marked "Appendix "27 Copies of thenotice, on forms provided by the Regional Director forRegion 8, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply27 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"